JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing, the motion to appoint counsel and the supplement thereto, and the motions for preliminary relief, it is
*789ORDERED that the motion to appoint counsel be denied. In civil eases, appellants are not entitled to appointment of counsel when they have not demonstrated sufficient likelihood of success on the merits. It is
FURTHER ORDERED AND ADJUDGED that the district court’s orders filed July 18, 2014 and August 27, 2014 be affirmed. The district court did not abuse its discretion by dismissing appellant’s case without prejudice on the ground that the complaint did not meet the requirements of Federal Rule of Civil Procedure 8(a). See Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C.Cir.2004). The dismissal without prejudice allows appellant to file a new complaint that contains “a short and plain statement of the claim showing that the pleader is entitled to relief,” as Rule 8(a) requires. It is
FURTHER ORDERED that the motions for preliminary relief be dismissed as moot.
• Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.